Citation Nr: 1453835	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-35 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty from July 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In March 2011, the Board reopened the claim and remanded the underlying issue for additional development.  The Board also remanded the appeal for additional development in April 2013 and April 2014.  

In correspondence dated in November 2014, the Veteran's representative requested a video conference hearing with a member of the Board.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge.  The Veteran and his representative must be given notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

